 UNITED SUPERMARKETS119United Supermarkets,Inc.andRetail Clerks Union,Local 386 Chartered by United Food & Com-mercialWorkers InternationalUnion,AFL-CIO. Case 16-CA-1119115December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 21 June 1984 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondentfiledexceptions and a supporting briefand counsel for the General Counsel filed a brief insupport of the judge's decision.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.Our dissenting colleague would hold that the Re-spondent was privileged to withdraw recognitionfrom the Union based on employee disaffection asexpressed in a petition supporting union decertifica-tion,and would,therefore,dismiss the allegationthat this withdrawal of recognition violated Sec-tion 8(a)(5) and (1) of the Act. We believe that thisanalysis distorts the facts of this case as well as ap-plicable precedent.An appreciation of the background between theRespondent and the meat department employeeshere involved is essential to the analysis of thiscase. In mid-1977 theUnion initiated an organiza-tional effort at the Respondent's seven Amarillo,Texas area stores within two multisite units of gro-cery employees and meat department employees.Following an intense campaign,marked by exten-sive conduct in violation of Section 8(a)(1) and theunlawful termination of nine unit employees, theUnion received a majority of the 19 votes cast inthemeat department unit and failed to receive amajority of the approximately 110 ballots cast inthe grocery unit.On 28 May 1982,in a case con-solidating the two representation proceedings witheight separate unfair labor practice charges, theBoard certified the Union as the representative ofthemeat department employees and ordered asecond election among the grocery unit employees.See generally 261 NLRB 1291 (1982). Followingitscertification in the meat department unit, theUnion requested bargaining in mid-June.However,the parties did not meet until 15 September and theRespondent did not provide a counterproposaluntil 7 October 1982. Throughout this time the Re-spondent continued to litigate the 1977 unfair laborpractices in the court of appeals and had neither of-fered reinstatement or backpay to all the unlawful-ly discharged employees nor otherwise compliedwith the Board's remedial Order. On 27 October1982 a decertification petition was filed. On 15March 1983, following the court of appeals' en-forcement of the Board'sOrder,theRespondentmade offers of reinstatementto thediscriminatees.However, the evidence establishes that the Re-spondent continued to contest its backpay liabilityat least through the April 1984 date of the hearingin this proceeding.Meanwhile,the parties did notmeet again for bargaining but communicated inter-mittently by telephone and letter until 15 July 1983when the Respondent advised the Union that itdoubted the Union's majoritystatusand would nolonger engage in bargaining.The dissentarguesthat the October 1982 decerti-fication petition supported by 90 percent of theunit employees is a reliable and objective manifes-tation of the Union's lossof employee support andthat it provides a good-faith basis for withdrawingrecognition from the Union. Citing the passage of 5years between the commission of the unfair laborpractices in the underlying case and the appearanceof the decertification petition, the dissent contendsthat whatever coercive impact may have been gen-erated during the organizational campaign had sodissipated as to have had no possible lingeringeffect on the unit employees.Moreover,the dissentstates,"onlya few of the Respondent's unfair laborpractices"took place in the meat department unit,"onlytwo of seven stores in this unit"were in-volved, and"onlytwo of the unlawfully dischargedemployees were from the meat department." (Em-phasis added.) Given that the unit employees freelychose in the 1977 election to be represented by theUnionwhen these unfair labor practices werefresh, the dissent asserts that it is"illogical" for themajority to rely on a delayed coerced reaction infinding that the decertification petition was tainted.We cannot agree with these assertions.First of all,although the election in this unit andthe unfair labor practices committed by the Re-spondent may have occurred in 1977, it was notuntil 1982 that the Union was certified and the Re-spondent was ordered to remedy its "extensive andserious"'unlawful conduct.The unit employeeswere deprived of their representational rightsthroughout the time that the Respondent was liti-gating its position before the Board-a fact that thedissent ignores and one that would not likely haveenhancedthe Union's standing with the employees1United Supermarkets,261 NLRB 1292 (1982).287 NLRB No. 11 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas the years passed without their selection of theUnion as bargaining representative bearing themany fruit. In any event, by the time the decertifica-tion petition appeared, the Union had been certifiedfor only 5 months, and bargaining for an initialcontract was just beginning. (The Respondent hadprovided its first counterproposal to the Union 3weeks prior to the filing of the decertification peti-tion.)It iswell established that a union's majoritystatus cannot be challenged within its certificationyear.Brooks v.NLRB,348U.S. 96 (1954). Al-though certain "unusual circumstances" are recog-nized as exceptions to this otherwise irrebutablepresumption, i.e., defunctness of the union, schismwithin the certified representative, and radical fluc-tuation of the size of the bargaining unit, none ofthese exceptions is present here. The Board hasheld that "[a] petition bearing the signatures of amajority of unit employees . . . during the certifi-cation year `is not the type of unusual circum-stances warranting suspension of the 1-year rule."'Ben Franklin National Bank,278 NLRB 986, 992(1986).2 So strictly has the Board held to the con-clusive nature of a newly certified union's unchal-lenged status that it will dismiss representation peti-tions filed before the expiration of the 12-monthperiod following a certification, on the basis that"themere retention on file of such petitions, al-though unprocessed, cannot but detract from thefull import of a Board certification, which shouldbe permitted to run its complete 1-year coursebefore any question of the representative status ofthe certified union is given formal cognizance bythe Board."Centre-O-Cast & Engineering Co.,100NLRB 1507, 1508 (1952).3 Although it is not ex-plained why the Regional Office departed from thislongstanding practice in this case, it is certain thatthe petition should have been dismissed and notpermitted to remain on record as a continuingthreat to the rightful representative status of theUnion. Although it is true that the Respondent de-layed formally withdrawing recognition from theUnion until the certification year expired, it is alsotrue that the Respondent relied in part on this pre-maturely filed petition to support its withdrawal.We believe that just as the petition could not raisea question concerning representation nor be actedon by the Respondent within the certification year,2See alsoNLRB v Pepsi-ColaCo, 613 F 2d 267(loth Cir 1980), inwhich a change in ownership of a company within the certification yearis similarly held not to constitute an "unusual circumstance" even if theemployer is correct in its asserted belief that the union no longer repre-sents a majority of the employeesa See alsoLee OfficeEquipment,226 NLRB 826(1976), in which theBoard found untimely a decertification petition filed before a respondenthad complied with an outstanding remedial bargaining orderthe Respondent cannot subsequently rely on it tojustify a more timely withdrawal of recognition.More significant, however, than the untimelinessof the decertification petition is the fact that theunderlying expression of support was itself unreli-able as an indicator of uncoerced employee senti-ment because it arose during the time when the Re-spondent had not yet fully remedied its manyunfair labor practices. SeeRobertshaw Controls Co.,263NLRB 958, 959-960 (1982). Employees whohad been dismissed in retaliation for their supportof the Union some 5 years earlier were still not re-instated.This kind of unlawful action by an em-ployer is precisely the type of coercive conductthatmay be expected to impress the remainingwork force and not soon be forgotten. See, e.g.,PittsburghTruckingCo.,249NLRB 833 (1980);Doug Hartley, Inc.,255 NLRB 800 (1981);TaylorHospital,279 NLRB 28 (1986); andGroves Truck &Trailer,281 NLRB 1194 (1986). Therefore it is notlikely, as the dissent describes, that there were but"speculativeremnants"of lingeringcoercionwithin the unit, but rather that the expression ofsupport for decertification was a direct and taintedbyproduct of the Respondent's unfair labor prac-tices.Finally,we disagree with the dissent's attempt tominimize the extent of the unlawful conduct affect-ing the meat department unit. Two of 19 unit em-ployeeswere dismissed. Seven grocery unit em-ployees (of approximately 110) were fired duringthe same time period, two of whom worked at thesame stores as the terminated meat department em-ployees. There were pervasive violations of Section8(a)(1) in at least five of the stores. Employeetransfersamong the stores were common and,given the nature of the Respondent's business, con-tacts between grocery unit employees and meat de-partment employees occurred frequently. There-fore, events occurring at any of the seven stores orwithin either unit were not isolated to the particu-lar unit, but rather had rippling effects across unitboundaries and spread readily through the systemand throughout both units.Accordingly, in view of the timing and the cir-cumstances existing when the decertification peti-tion arose-during the certification year and whilethe Respondent continued to delay taking remedialaction for its own unlawful prior actions-we be-lieve that the judge correctly determined that the1982 decertification petition and the signatures ofthe employees supporting it are unreliable indica-tors of employee sentiment toward the Union, and UNITED SUPERMARKETS121that the Respondent's subsequent withdrawal ofrecognitionviolates the Act.4ORDERThe National LaborRelationsBoard adopts therecommendedOrderof the administrative lawjudge and orders that the Respondent, United Su-permarkets, Inc.,Amarillo,Texas, its officers,agents, successors,and assigns,shall take the actionset forth in the Order.CHAIRMAN DOTSON, dissenting.Ido not agree with my colleagues'adoption ofthe judge's finding that the Respondent violatedSection 8(a)(5) and (1) by withdrawing recognitionfrom the Union. For the reasons set forth below, Iwould find that the Respondent was privileged torely on the decertification petition signed by 90percent of its employees as a basis for a good-faithdoubt of the Union's continued majority status.The relationship between the Union and the Re-spondent began in 1977 when the Union initiatedan organizational campaign among separate meatdepartment and grocery department units of theRespondent's employees in the Respondent's sevenAmarillo, Texas stores. Those organizational effortsled to the events that were the subject of an earlierBoard decision."In that case, the Board found nu-merous preelection violations of Section 8(a)(3) and(1),directed a second election in the grocery de-partment unit, and certified the Union as the repre-sentativeof theemployees in the meat department.4The dissent's reliance on certain Board precedent is misplaced. InJohns-Manville SalesCorp,282 NLRB 182 (1986),the decertification peti-tionwas not given to the employer until the certification year had ex-pired,and the extant unfair labor practice concerned the out-of-senioritylayoff of three employees who were recalled from layoff after 12 weeksand some 5 months prior to the withdrawal of recognition InMasterSlackCorp., 271 NLRB 78 (1984), the respondent's prior unfair laborpractices had been substantially remedied and the respondent had bar-gained in good faith with the union to an agreement before the employeepetition against union representation appeared.The situation inBurgerPits,Inc., 273 NLRB1001 (1984),involved an unlawful,premature with-drawal of recognition from the union during the term of a collective-bar-gaining agreement,based on an untainted expression of employee senti-ment against continued union representation in an unfair labor practice-free environment InBenningtonIronWorks,267 NLRB1285 (1983), theemployer did not withdraw recognition from the union,but merely law-fully announced during the contract term its intent not to negotiate a suc-cessor agreement when presented with an antiunion petition that was nei-ther directly urged by the employer nor indirectly the result of a coer-cive atmosphere of employer unfair labor practices.Finally,inAbbeyMedical/AbbeyRents,264 NLRB969 (1982),the Board found that theemployer impermissibly withdrew recognition from the union based onemployee representations of disaffection that arose in a context tainted bythe employer's unfair labor practices In summary,all the cases cited bythe dissent correctly stand for the proposition that an employer maywithdraw recognition from a uniononlywhen the withdrawal is foundedon objective manifestations of the union's loss of majority raised in a con-textfreeofunfair labor practicesThe instant case does not meet thisstandard.i261NLRB 1291 (1982).The Board'sDecision and Order was en-forced without opinion by judgment of the Fifth CircuitCourt of Ap-peals on 16 February 1983.The vast majority of the Respondent's 1979 unfairlabor practices,including seven of the nine unlaw-fuldischarges,arose in the grocery departmentunit.The other two unlawful discharges and four8(a)(1) violations took place before the election inthe meat departments of two stores in the seven-store unit.The eventsof the instant case concernonly that meat department unit.Following its May 1982 Board certification, theUnion requested bargaining.The parties'first nego-tiating session was held on 15 September 1982 atwhich time the Union presented its initial contractproposal.The Respondent's counterproposal wasfollowed by letter of 7 October 1982.Sporadiccommunication by letter, telephone,and meetingcontinued over the course of the next severalmonths until the Respondent notified the Union on6 July 1983 that it had determined from objectiveevidence that the Union no longer represented amajority of the unit employees. The Respondentcited as its evidence:the October1982 filing of athen-pending decertification petition, the 90-percentshowing of employee support for that petition, cer-tain statements from union representatives indica-tive of a total lack of employee interest in assistingtheUnionor attending itsmeetings,and theUnion's own failure to respond promptly to theRespondent's bargaining proposals.The Respond-ent stated that it would not bargain with the Unionuntil the decertificationissuewas resolved.2 Therewas no further communication between the parties.The judge correctly stated that following theend of a union's certification year there are twoways in which an employer can lawfully withdrawrecognition: (1) by showing that on the date recog-nition iswithdrawn the union in fact does notenjoy majority status, or (2) by presenting evidenceestablishing a sufficient basis to create a reasonabledoubt of the union's continued majority. The judgefurther correctly stated that if, as in this case, anemployer relies on the reasonable-doubt approach,the asserted doubt must be based on objective con-siderations and in a context free of unfair laborpractices that could have contributed to employeedisaffection from their union. The judge then deter-mined that, although the Respondent had not en-gaged in any unfair labor practices during the certi-fication year, its asserted objective considerationswere nevertheless tainted by unremedied unlawfulconduct which it committed during the 1977 orga-nizational campaign. The judge concluded that be-cause the Respondent had not yet fulfilled its back-2 By letter of 12 March 1984, the Regional Director for Region 16 in-formed the parties that he was dismissing,subject to reinstatement, thedecertification petition in Case 16-RD-978 due to the issuance of theunfair labor practice complaint in this case 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpay obligation to the discriminatees from the earli-er case and because the Respondent had not posteda remedial notice or offered reinstatement to five ofthe nine discriminatees until after the 16 February1983 circuit court enforcement judgment, the Octo-ber 1982 decertification petition was tainted by thelingering coercive effects of the 1977 violations.Accordingly, he rejected these indicators of em-ployee sentiment as objective considerations onwhich a reasonable doubt of union support couldbe based. The judge then determined that the otherasserted evidence of employee disaffection failed toprove sufficient objective considerations. The judgetherefore concluded that the Respondent did noteffectively rebut the presumption of the Union'scontinuing majority status and was not justified inwithdrawing recognition from the Union. By doingso it violated Section 8(a)(5).While I do not quarrel with the judge's recita-tion of the applicable law, I do not agree with hisassessment of the lingering impact of the Respond-ent's 1977 conduct on the employees' activities in1982. Instead, I find that the passage of 5 years be-tween the time of the Respondent's unlawful ac-tions and the filing of the decertification petitionwas sufficient to diminish any possible coercive ef-fects that they might have had on employees' ex-pressions of prounion sentiment. It is important tonote that the Respondent has not engaged in anyindependent unfair labor practices during the certi-fication year. Based on findings in the judge's deci-sion, it has bargained in good faith. There is no evi-dence of attempts by the Respondent to coerce em-ployees regarding their union or other protectedactivities since 1977.Although I do not discountentirely the relevance of history in evaluating cur-rent events, there is insufficient evidence to suggestthat the employees involved in supporting thefiling of the decertification petition in 1982 were inany way encouraged in this endeavor by the Re-spondent's actions of 5 years ago. As previouslynoted, only a few of the Respondent's unfair laborpractices in 1977 took place within the meat de-partment unit. Only two of seven stores in this unitwere involved. With respect to the most serious ofthe unremedied unfair labor practices, only two ofthe unlawfully discharged employees were fromthemeat department. Furthermore, I note that amajority of employees in the department cast votesforthe Union at the time of the Respondent's un-lawful conduct in 1977. It seems most illogical toassert, as my colleagues and the judge apparentlydo, that unfair labor practices that did not preventa contemporaneous showing of majority support in1977 might somehow have effected the drastic ero-sion of that support 5 years later. .To view the events of this case by the dim lightof the distant past would permit the uncoerced ex-pression of current employee sentiment to be over-shadowed by speculative remnants of the Respond-ent's prior misconduct. I believe that such a viewdoes not reflect reality.3 A question remains, then,whether the Respondent withdrew recognition onthe basis of objective considerations sufficient tosupport a good-faith and reasonable doubt of theUnion's continuing majority status.4In this regard, the mere filing of a decertificationpetition with the Board, standing alone, may not besufficient by itself to support a reasonable doubt. Inthiscase,however, the Respondent received acopy of the October 1982 petition and therebygained knowledge that it had been signed by 90percent of the employees in the unit. Contrary tothe stated belief of my colleagues, a decertificationpetition signed by a majority of unit employees andreceived at a time when an incumbentunion's ma-jority status is irrebuttable can support a reasonabledoubt of that status when it subsequently becomesrebuttable.5 Indeed, even during the time whenmajority status is irrebuttable, an employer relyingon such evidence can lawfully insist on a contract'sduration coextensive with a certification year6 orannounce that it does not intend to negotiate a suc-cessor contract and will withdraw recognition onthe current contract's expiration.7Although the October 1982 employee petitionpredated the certification year's expiration and theRespondent'swithdrawal of recognition by 9months, there is no indication in the record of anyinterim shift in the employees' sentimentsagainstthe Union I therefore find that the Respondent'sreceipt of the decertification petition supported by90 percent of unit employees and untainted byremote unfair labor practices remained sufficientobjective proof of the Union's loss of majority sup-port in the meat department unit.8 Accordingly, I3See,e g, Johns-Manville Sales Corp,282 NLRB 182 (1986),MasterSlack Corp,271 NLRB 78 fn 1 (1984)4 SeeTerrellMachineCo,173 NLRB 1480 (1969), enfd 427 F 2d 1088(4th Cir 1970)eSee, e g ,Burger Pits, Inc, 273NLRB 1001 (1984),Bennington IronWorks,267 NLRB 1285 (1983) The Respondent here did not act on thedecertification petition to withdraw recognitionuntilafterexpiration ofthe Union's certification year Consequently, the well-established law of aunion's irrebuttable majority status during its certification year is inappo-site6Grace & Hornbrook Mfg,225 NLRB 15, 17 (1976),Lloyd A FryRoofingCo, 123 NLRB 647 (1959)Abbey Medical/Abbey Rents,264 NLRB 969 (1982)The Board has also held that an employer's remedial liability for pre-mature withdrawal of recognition during a contract term runs only untilthe contract's expiration if the employer acted on the sufficient objectiveconsideration of an employee petitionBurger Pits,supra8 I note that it is immaterial whether the decertification petition wastimely filed with the Board during the certification year The RespondentContinued UNITED SUPERMARKETS123would reverse the judge'sfinding that the Re-spondent violated theAct bywithdrawing recogni-tion from the Union on 6 July 1983 and would dis-miss the complaint in its entirety.was entitled to rely on thesigned petitionithad received from employeeseven if the Board's Regional Office had dismissed the petitionimmediate-ly or if no petition had ever been filed with the Board.Amarillo stores are the only ones involved in this pro-ceeding.During the past 12 months Respondent pur-chased and received goods valued in excess of $50,000directly from suppliers located outside the State ofTexas.In the same period Respondent derived gross rev-enue exceeding$500,000 from its Amarillo stores. Re-spondent admits,and I find, that it is an employer withinthe meaning of Section 2(2), (6), and(7) of the Act.Edward B.Valverde,Esq.,for the General Counsel.MarvinMenaker,Esq. (Menaker& Huffman),of Dallas,Texas, for the Charging Party.Donald C.Dennis,Esq. (Crenshaw,Dupree and Milam),of Lubbock,Texas, for the Respondent.DECISIONSTATEMENT OF THE CASERICHARD J.LINTON, Administrative Law Judge. DidUnited Supermarkets unlawfully withdraw recognitionfrom Retail Clerks Union 368 following expiration of theUnion's certification year? I find the answer to be affirm-ative and I order United to resume bargaining on requestby Local 368.This case was tried before me in Lubbock,Texas, onApril 2,1984, pursuant to the January 20, 1984, com-plaint issuedby theGeneral Counsel of the NationalLabor Relations Board through the Regional Directorfor Region 16 of the Board.The complaint is based on acharge filedJuly 13,1983, by Retail Clerks Union, Local368, chartered by United Food & Commercial WorkersInternational Union,AFL-CIO (the Union or Local 368)againstUnitedSupermarkets,Inc.(RespondentorUnited). IIn the complaint the General Counsel alleges that theRespondent violated Section 8(a)(5) ofthe Acton March31, 1983, by submitting a proposed collective-bargainingagreement containing a May 31 expiration date, by en-gaging in dilatory bargaining in April-May, and in Juneby withdrawing recognition from Local 368.By its answer Respondent raises a procedural issue,admits certain factual matters,and denies violating theAct.On the entire record, including my observation of thedemeanor of the witnesses,2and after due considerationof the briefsfiled by theGeneral Counsel,by Local 368,and the Respondent,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a Texas corporation with its principaloffice in Lubbock, Texas, sells and distributes groceriesat retail. Its operation includes seven retail grocery storesinand aroundAmarillo, Potter County, Texas. TheIAll dates are for 1983 unless otherwise indicated.8Two witnesses testified before me The General Counsel calledMarvin Menaker,theUnion's attorney and chief negotiator,and Re-spondent called Don Graf,United's attorney and chief negotiator Unitedretained a different attorney for this hearing,and Menaker declined to ex-amine Graf in order to avoid any appearance of impropriety(Tr. 5).II.LABORORGANIZATION INVOLVEDRespondentadmits, andIfind, that Local 368 is alabor organizationwithinthe meaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1977 elections were held in two separate unitsamong the employees of Respondent's Amarillo stores.The Union won the election for the meat market unit,but was defeated in the election on the grocery unit. Ob-jections and unfair labor practice charges were filed andlitigated.The Board's May 28,1982, opinion on thematter is reported atUnited Supermarkets,261NLRB1291.As the instant proceeding is concerned with themeat market unit,I note that the Board,in the cited case,certified Local 368 as the exclusive bargaining represent-ative of Respondent's employees in the following unit:All butchers and wrappers located in the United Su-permarkets, Inc., stores in Amarillo,Texas, exclud-ing head meat cutters,all other employees(grocerydepartment employees),office clerical employees,managers,assistant managers,watchmen,and super-visors as defined in the Act.The parties stipulated here that on February 16, 1983,the Fifth Circuit, without opinion, enforced the Board'sorder(Tr. 26, 49).The decision inUnited Supermarkets,supra, is lengthy,covering 31 printed pages in the bound volume. TheBoard, at 1293, found that the circumstances of the casepresented"serious and rather widespread unfair laborpractices of Section 8(a)(1) and(3) of the Act.3 Amongother remedial requirements,the Board,adopting JudgeRobert C. Batson's findings and recommendations withonly minor modification,ordered United to cease coer-cively interrogating employees,threatening them withloss of benefits,store closures, or discharge if they con-tinued their supportof Local368, threatening employeesthat it would be futile for them to select the Union torepresent them by telling them that it would never sign acontract,soliciting employees to spy on the union activi-tiesof others and report on such activities to manage-ment, and discharging employees.Respondent also wasordered to offer reinstatement to nine employees and tomake them whole, with interest.Graf testified that twoof the nine were employed in the meat market unit (Tr.93).3The unlawful conduct occurred in 1977. 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. FactsThe current facts began to develop on June 18, 1982,when Marvin Menaker, counsel for Local 368, wroteDon Graf, attorney for United,requesting a meeting toinitiate collective-bargaining negotiations for a contractcovering the meat market employees (G.C. Exh. 2).4Menaker suggested a meeting date of June 30, 1982, inAmarillo and asserted, "we will be prepared to staywhatever period [of]timeisnecessary to conclude ourbargaining "Following that letterMenaker and Graf apparentlyhad a conversation in which Graf asked for additionaltime to consider United's position, for on July 21, 1982,Menaker again wrote Graf. In this second letter Men-aker, after asserting that the additional time "has comeand gone," renews the Union's request to meet and bar-gain in Amarillo. Menaker now had to revise the sug-gested meeting date to August 10 (G.C. Exh. 3).The record does not reflect exactly what triggered thenext event, but on July 29, 1982, Local 368, by Menaker,filed a charge in Case 16-CA-10571 alleging that Unitedwas refusing to bargain as requested (G.C. Exh 4). Men-aker credibly, and without dispute, testified that thereaf-ter he and Graf had a telephone conversation in whichGraf informed Menaker that there was no need to pro-ceed with the NLRB charge because United would meetwith the Union (Tr 14).On Monday, August 9, 1982, Graf wrote MenakerthankingMenaker for calling on Friday, presumablyAugust 6 Graf then asserts (G.C. Exh 5).As I indicated we will not be able to meet onAugust 10th in response to your letter of July 21st.However, I hope to be able to firm up a date some-time during the week of August 16th. I will be intouchwith you this weekagain regarding thismatter.By letter dated August 20, Graf wrote Menaker toconfirm a meeting set for September 15 at Graf's officein Lubbock (G.C Exh. 6) On August 27 Menaker with-drew the charge in Case 16-CA-10571 because, Menakertestified,United was now willing to meet (Tr. 15).Although there is no dispute that the parties met onSeptember 15, Menaker's recollection of the event is notas clear asGraf's.Menaker could not recall whether heattended, testified that he was not the Union's chiefspokesman if he did, and explained that he was not fol-lowing the negotiations on a daily basis at that point (Tr.15-16, 55).Graf testified that at the September meeting he wasRespondent's spokesman, assisted by Randell Stewart,United's general manager, and that Menaker was alsopresent for the Union along with Bobby D. Crumby,Local 368's president, and a Mr Patterson (Tr. 70). Icredit Graf because of his clearer memory of this event.At the September 15 meeting, Graf testified, the Unionsubmitted an 18-page proposed contract to United (Tr.69;G.C. Exh. 12a). Other details of the meeting are notdescribed in the record. Menaker's recollection is that itwas at the March 9 meeting that he submitted theUnion's contract proposal that Graf testified, and I havefound, was submitted by the Union on September 15 (Tr.24, 56) I credit Graf's clearer recollection on this sub-ject.By letter dated September 21, Graf sent Crumby a listof the names and addresses of the 33 employees in themeat market unit (G C. Exh. 8). Menaker vaguely recallsthat he authorized Graf to deal directly with Crumby(Tr. 17). By letter dated October 7, Graf mailed toCrumby certain insurance and pension items plus Unit-ed's 13-page counterproposal for a collective-bargainingagreement(Tr. 69; G C. Exh 9). The counterproposaldid not contain a wage scale For that matter, neither didthe Union's proposal of September 15There was no contract between the parties betweenGraf's letter of October 7, with enclosures, and January18, 1983, when Grafagainwrote Crumby (Tr. 20, 60,69).Graf's letter of January 18, 1983, reads (G.C. Exh.10).Dear Mr. Crumby:We have heard nothing from you regarding thedraft of the proposed contract which we sent onOctober 7, 1982. We assume, therefore, that you donot wish at this time to pursue further discussion.In view of the length of time that has past wewish to withdraw the proposed document fromconsideration Should you desire to reinstate negoti-ationswe would again consider sending you a re-vised draft.Very truly yours,McCleskey, Harriger, Brazill & GrafDon GrafThe gapin communicationsreflects the apparent factthat the Union was experiencingcertaindifficultieswiththe unit employees Thus, on October 27, 1982,unit em-ployee Ferrell L.Wheeler filed a petition in Case 16-RD-978 seeking to decertify the Union from represent-ing the unit(G.C Exh. 26) Graf testified that Wheelerfurnished to United a copy of the 1-page document, con-taining 28 signatures,5authorizingWheeler to representthe signatory employees in an effort to decertify theUnion (Tr. 78) A copy of the list with the28 signaturesis in evidence (Tr. 88-89; R. Exh 2). Graf testified thatas of late October 1982 theunitconsisted of 31 or 32 em-ployees (Tr. 78).Also around October, Graf testified,management re-ceived word that Union Representative James Sheltonhad been unsuccessful in persuading unit employees toattenda union meeting(Tr. 76-78, 84). Of course, Graf'stestimony, hearsay as to the truth of the report, goesonly to Respondent'sreasonsfor its subsequent with-drawal of recognition.It remainsto be considered whatweight can be attached to the hearsay evidence even asto the limited issue indicated.'Menaker's office is in Dallas, Texas,, and Grafs office is in Lubbock,5The General Counsel makes no contention that one 'or more of theTexasemployees so signing are not unit employees UNITED SUPERMARKETSNearly a month passed after Grafs letter beforeCrumby, byletter datedFebruary10, responded to Grafas follows(G.C. Exh. 11).Dear Mr Graf.In response to your letter dated January 18, 1983,I apologize for not getting back with you sooner,but due to circumstances beyond my control, I wasunable to do so.It is true that you have the authority to withdrawyour proposal at any time, and so do I.I suggest we meet again for contract negotiations,at your earliest convenience.Please advise me as to a desired date so that wecan resume contract negotiations.Sincerely,Retail Clerks Union, Local 368Bobby D. CrumbyPresidentMenaker testified that about February 10 the Unionasked him to take over as chief negotiator for Local 368(Tr. 59).Menaker arranged with Graf for a meeting tobe held on March 9.By letter dated March 11 Menaker briefly summarizedthe meeting of March 9 and recited that at themeetingMenaker had requested Graf to furnish certain data andto respond to the "Union's offer which is presently onthe table " According to Menaker's letter, Graf agreed toso respond during the week of March 21 (G C. Exh 12)Graf confirmed this time schedule in his testimony (Tr.70).Menaker concluded his letter by stating that on re-ceipt of the data he would contact Graf to arrange an-othermeeting.By letter dated March 25, Graf, asserting that a triallasted longer than anticipated, begged Menaker's indul-gence for more time, until March 30, to send the request-ed items (G C Exh 14) On March 31 Graf forwarded alist of current pay rates for theunit(R Exh 1; Tr. 72),copies of the medical and pension plans, and a proposed13-page contract (G C. Exh 15) No mention is made ofa list of names and addresses of unit employees also re-quested by Menaker in his March 11 letter Article 23 ofthe proposed contract contains a 'duration clause showingeffective dates of June 1, 1982, through May 31, 1983On April 19 Menaker wrote Graf as follows (G CExh. 16)Dear Mr Graf-Thank you for your letter of March 31, 1983,with attachments I have reviewed the contract thatyou included and find that there is much that I canagree with. I would appreciate scheduling a newmeeting date with you to see if we can finalize anagreement. I will come complete with wage propos-al at that time.Ihave also received copies of the hospitalizationand pension plan at the same time. However, Icannot tell from the material sent to me what thehospitalization plan provides for the Company's em-ployees in the form of benefits, nor have you givenme information as to what are the amounts of125money contributed by the Company to both thehospitalization and pension plans, and what contri-butions, if any, employees make for those plans. Iwould appreciate your having that informationavailable for me at the time of our next meeting orbefore if it is convenient.Very truly yours,Marvin MenakerGrafs secretary,SusieFreeman, wrote Menaker onApril 25 that Grafwas intrial for the rest of the weekand would respond on his return to the office (G.C Exh.17)Freeman followed this with her letter of May 2 ad-visingMenaker that Graf, in Snyder, Texas, the previousweek, was nowin trialinFalfurrias,Texas (G C Exh.18)Snyder is less than 100 miles from Lubbock, but Fal-furrias is several hundred miles away, almost in theValley of Texas. By letter dated May 5, Graf wroteMenaker that he would be available to meet on eitherMay 16, 24, or 25, but would prefer either of the lattertwo dates (G C Exh 19)Menaker responded by letter dated May 13 that hetentatively planned to meet Graf on May 25. He en-closed proposed wage rates for "meat cutter, head meatcutter, and wrappers." (G C. Exh. 20)A conflict thereafter developed for Graf pertaining toa criminalcase, and he and Menaker agreed to meet onJune 15 in Graf's office (G C Exh 21, Tr. 63, 74).,The June 15 meeting was not held It appears that onJune 14 Board agent Sharon Boles called counsel anddiscussed the date of July 20 for holding the election onthe decertification petition still pending in Case 16-RC-978. Counsel decided to postpone the collective-bargain-ing session untilafter the decertification election (Tr. 83).At this same time the attorneys debated the correctdate that the certification year expiredMenaker took theposition that the certification year should date from theFifthCircuit's enforcement judgment of February 16,1983, and Graf argued that the year should run from theBoard's May 28, 1982 order certifying the Union Theyagreed to furnish each other case authority supportingtheir positions (Tr. 39, 83)On June 22 Menaker wrote Graf relying on a citedcase ashis authorityHe asserted that the decertificationpetition "is not entitled to processing." Absent agree-ment,Menaker advised that he would file a charge (G.CExh 23). Graf responded by letter of July 6 as follows(G.C. Exh. 24)Dear Mr Menaker.You have written to us regarding continuing ne-gotiations in connection with the contract for themeat market employees at United's Amarillo storesAs I have indicated by telephone we are of theopinion that the decertification petition which hasbeen filed in this unit is no longer blocked, if it everwas, and that a decertification election should beheld in this unit. You, on the other hand, have re-cently filed a Motion to Dismiss that petition. Be-cause we are of the opinion that this election should 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbe held we do not believe it would be fruitful tocontinue negotiations at this timeMore than a year has passed since this unit wascertified.Although we met with you at your re-quest for bargaining purposes and gave to you aproposed contract, for months we heard nothingfrom the union regarding this matterWe believethiswas because the union is aware that they do notrepresent a majority in this unit. This lack of major-ity status is shown by the filing of the decertifica-tion petition, by the union's failure to respond toour suggested contract and by the failure of theunion to attract any of our employees to meetingsthat the union has called.As I think you are aware I am out of the officethisweek, but will respond to your Motion to Dis-miss early next weekVery truly yours,McClesky, Harriger, Brazill & GrafDon GrafOn July 12 Regional Director Michael Dunn ofRegion 16 wrote Menaker, Graf, and Ferrell Wheelerdenying the Union's motion to dismiss Case 16-RD-978(G C Exh 27). Dunn also informed the parties that thecertification date of May 28, 1982, had not been extendedand the parties had engaged in bargaining during the cer-tification year, including,during 1983. "However," Dunnwrote, "as there has not been full and complete compli-ance, i e , the discrimmatees have not been paid theirbackpay renumeration, the petition herein remainsblocked until such time as there is full compliance."Dunn concluded by informing them that he wouldadvise when the case became unblocked.Graf then, on July 15, wrote Menaker his cleareststatement yet concerning Respondent's position (G.C.Dear Mr. MenakerYesterday we received the Regional Director'sletter denying your Motion to Dismiss the Decerti-fication Petition.We are therefore not respondingto your Motion to Dismiss in writing.You will note that the letter supports my viewthat the certification year began May 28, 1982 andhas not been extended. We are firmly of the opinionthat all of the objective evidence supports the viewthat your union no longer represents a majority ofthe employees in the unit. These objective facts in-clude.1.The filing of a Decertification Petition bythe unit employees.We understand that over90% of the employees signed this petition.2.Statements made by union representatives toour employees in the presence of supervisors thatno one had come to union called meetings and noone appeared to want the union to help them.3.The failure of the union to respond formany months to our contract proposal further in-dicates the lack of support that exists.We therefore do not believe it is appropriate tobargain further until the election called for by theDecertification Petition has been resolved.Very truly,McCleskey, Harriger, Brazill & GrafDon GrafThe record contains no evidence of further contact be-tween the parties.The final item of correspondence'in the record is Re-gionalDirectorDunn's letter of March 12, 1984, toWheeler, copies to the parties, dismissing Case 16-RD-978 because (G.C. Exh. 28):As a result of the investigation, it appears that be-cause a complaint has issued in Case No. 16-CA-11191 alleginginter aliaa refusal to bargainagainstthe employer, further proceedings are not warrant-ed at this time. I am, therefore, dismissing the peti-tion in this matter subject to reinstatement, if appro-priate, upon the Petitioner's application after dispo-sition of the unfair labor practice proceeding.Dunn's final paragraph informed Wheeler of his rightto file an appeal by close of business March 26, 1984.The record contains no reference to any appeal.C. Analysisand Conclusions1.Short-term duration clauseThe General Counsel and Local 368 argue that thecontract proposal submitted by United on March 31bearing an expiration date 2 months hence constitutesbad-faith bargaining.Complaint paragraph11(a) so al-leges.The evidence does not support this contention. Graftestified,without dispute, that there was practically nomention of the termination date (Tr. 75-76). There is noevidence that Respondentinsistedon this date or evenbriefly pressed it.United freely concedes that it proposed that date as atime immediately after the expiration of the certificationyear because of the factors indicating that the Unionlacked employee support (Tr. 90; United'sBr. 8)Stand-ing alone, such a position does not establisha refusal tobargain. I therefore shall dismiss complaint paragraph11(a) even though I hereafter find merit to the withdraw-al of recognition allegation.2.Dilatory bargainingDid Respondent refuse to bargain by engaging in dila-tory conduct in April-May 1983 as alleged in complaintparagraph 11(b)? No. I so find because Menaker agreedto each of Grafs delay requests without protest. Indeed,Menaker testified that he was glad to accommodateGraf, at least as to the latter date in May (Tr. 64). Men-aker testified that he had a busy law practice during thisperiod, that Graf reported having an unusually heavytrial schedule at the time, and that he accepted Grafsstatement "at face value " (Tr 61) Graf testified that hedid not cause any postponement for the purpose of de- UNITED SUPERMARKETS127laying the contract negotiations (Tr 75)There wasnothing in Grafs demeanor as a witness to cause me todisbelieve him on demeanor grounds and find the oppo-site to be true.At no point did Local 368 protest to Respondent thatUnited had a duty under the Act to find another attor-ney or other representative in view of Graf's consistentunavailability.6 Local 368 simply did not press the issueAccordingly, I find that the Union has waived its rightto protest, and I shall dismiss complaint paragraph 11(b)3.Withdrawal of recognitionAlthough Graf's letter of July 6 does not explicitlywithdraw recognition from the Union, United, in itsanswer to complaint paragraph 11(c), admits that it didso on July 6, 1983. Thus, United did not merely suspendbargaining pending resolution of Case 16-RC-978 7The basic legal principles are well settled. Absent un-usual circumstances, a union is irrebuttably presumed toenjoy majority status during the first year following itscertification.Dresser Industries, Inc,264 NLRB 1088(1982).On expiration of the certification year, the pre-sumption of majority status becomes rebuttable.Pennco,Inc.,250 NLRB 716 (1980), enfd. 684 F 2d 240 (6th Cir.1982).That rebuttable presumption also continues toapply after the expiration of a collective-bargainingagreement.Guerdon Industries,218NLRB 658, 659(1975).An employer who wishes to withdraw recogni-tion from a certified union after the first year, or afterthe expiration of a collective-bargaining agreement, mayrebut the presumption of majority status in either of twoways: (1) By showing that on the date recognition waswithdrawn the union did not in fact enjoy majoritystatus, or (2) by presenting evidence of a sufficient objec-tive basis for a reasonable doubt of the union's majoritystatusat the time the employer refused to bargainPennco,id.;Guerdon,id.The employer's burden is a"heavy one."Pennco,250 NLRB at 717.United did not seek to prove facts establishing the firstoption. It relies on the second method. As to the reason-ably based doubt defense asserted by Respondent, "twoprerequisites for sustaining that defense are that the as-serted doubt must be based on objective considerationsand such doubt must be raised in a context free of unfairlabor practices."Guerdon,218 NLRB at 659;Pittsburgh& New England Trucking Co.,249NLRB 833, 836(1980).In this case the General Counsel does not contend thatRespondent committed any unfair labor practices duringthe certification year other than the three alleged here. Ihave dismissed two of these allegations. The GeneralCounsel is arguing, in effect, that the unremedied unfairlabor practices from the prior case taint the atmospherehere.The portion remaining unremedied as of July 6,1983, was the backpay due, and on that point it appearsthatRespondent,asGraf testified, contests the correct-ness of the Regional Director's calculations(Tr. 95) 8There must be a causal relationship between the un-lawful conduct and the employee disaffectionChicagoMagnesium Castings,256 NLRB 668, 674(1981),OlsonBodies, Inc,206 NLRB779 (1973)At least, the unfairlabor practices must have had a "meaningful impact" inbringing about that disaffectionDebltnMfg. Corp.,208NLRB 392, 402(1974) In sum,the unfair labor practicesmust be of such a character as to(1)affect the union'sstatus, or(2) cause employee disaffection,or (3) improp-erly affect the bargaining relationship itselfGuerdon In-dustries,supra, 218 NLRB at 661.Although the only matter unremedied as of July 6 wasthe outstanding backpay, it was not until after the court'senforcement order of February 16, 1983, that Respond-ent offered reinstatement to the remaining five discharg-ees of the earlier case(Tr 93, G C. Exh.13).9Thus, atthe time the signatures were obtained on the document(R. Exh 2) supporting the decertification petition (G.C.Exh 26),Respondent had not offered reinstatement tomost of the discriminatees, nor posted a notice, nor paidbackpay. As a matter of law, therefore, the decertifica-tion petition is tainted and cannot be relied on by Re-spondent as a basis in July 1983 for withdrawing recog-nition from the UnionEven if the statements of a lack of interest by employ-ees regarding meeting with a representative of Local 368inOctober 1982, as described by Graf, were entitled toany weight despite the hearsay nature of their descrip-tion before me, i 0 they are tainted for the same reason asis the decertification petition.The third ground Graf listed on July 6, being theUnion's 1982 delay in responding to Respondent's con-tract proposal, is irrelevant Thereafter the Union met onone occasion,and the Union was seeking a final meetingor meetings when Respondent,following certain post-poned meetings, withdrew recognition.I therefore find merit to complaint paragraph 11(c).CONCLUSIONS OF LAW1.United is an employer within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.RetailClerks Local 368 is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act-All butchers and wrappers located in the United Su-permarkets, Inc , stores in Amarillo, Texas, exclud-ing head meat cutters, all other employees (grocerydepartment employees), office clericals employees,6 It iswell settled that the fact a respondent's chosen bargaining repre-sentative has a busy I'iw or consulting practice is not a defense that isavailable to the party0 & F Machine Products Co,239 NLRB 1013,1018-1019 (1978),Imperial Tile Co,227 NLRB 1751, 1754 (1977)°The distinction is noted only in passing, for a suspension of bargain-ing would not call for a different result in this case8Presumably Graf, in referring to "calculations," meant somethingmore than mere accuracy in arithmeticsGraf testified that reinstatement offers had been made to the otherfour in 1981 (Tr 93)10 It is doubtful that testimony from anyone without direct and person-alknowledge would even constitute the necessary objective evidenceSee Distribution ServicesWest,262 NLRB 764 fn 2, 772-773 (1982) 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmanagers,assistantmanagers,watchmen,and super-visors asdefined in the Act.managers,assistantmanagers,watchmen,and super-visors as defined in the Act.4.At alltimes material,Local368 has been the exclu-sive collective-bargaining representative of all the em-ployees in the unit describedabove forthe purposes ofcollective bargaining within the meaning of Section 9(a)of the Act5.By withdrawing recognitionfrom Local368 on July6, 1983, and refusing to bargain with the Union thereaf-ter as the bargaining representative of the employees inthe unit described above, Respondent has violated Sec-tion 8(a)(5) and(1) of the Act.6Respondent has not violatedthe Act byproposing a2-month duration clause for a collective-bargainingagreement7.Respondent has not violatedthe Act byengaging inalleged dilatory bargaining duringApril-May 1983.THE REMEDYHaving found thatUnited hasengaged in unfair laborpractices within the meaningof Section8(a)(5) and (1) ofthe Act,I shallorderit to cease and desist and to takecertainaffirmativeactionnecessary to effectuate the poli-cies ofthe Act. Neither the General Counsel nor Local368 seeksentry of a broad order.On these findingsof fact andconclusionsof law andon the entirerecord,I issue thefollowing recommend-ed'IORDERThe Respondent, United Supermarkets, Inc., Amarillo,Texas, United,its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Unlawfully withdrawing recognition from Local368 and refusing to bargain with it as the exclusive bar-gaining representative of the employees employed in theunit'described below in paragraph 2(b).(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of therights guaranteed them by Section7 of the Act.2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)AdviseLocal368 in writing that United is reinstat-ing its recognition of the Union as the exclusive collec-tive-bargaining representativeof the employees em-ployed in the appropriate unit described below(b)On request,meet and bargain with Local 368 asthe exclusive collective-bargaining representative of theemployees employed in the following unit-All butchers and wrappers located in the United Su-permarkets, Inc., stores in Amarillo,Texas, exclud-ing head meat cutters,all other employees(grocerydepartment employees),office clericals employees," If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(c) Postat itsAmarillo, Texasstores copiesof the at-tachednoticemarked "Appendix." i 2 Copies of thenotice, onforms provided by theRegionalDirector forRegion16, afterbeing dated and signedby Respondent'sauthorizedrepresentative,shallbe posted by the Re-spondent immediatelyon receiptand maintained for 60consecutivedaysinconspicuous places, including allplaceswherenotices toemployees are customarilyposted.Reasonable steps shall be takenby Respondent toensure thatthe noticesare not altered,defaced, or cov-eredby any othermaterial.(d)NotifytheRegionalDirectorforRegion 16 inwriting within20 days from the date ofthisOrder whatstepsthe Respondenthas takento comply.IT IS FURTHER ORDEREDthatcomplaint paragraphs11(a) and(b) are dismissed.12 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT unlawfully withdraw recognition fromRetail Clerks Union, Local 368, nor unlawfully refuse tobargain with it as the exclusive bargaining representativeof the employees employed in the meat market unit de-scribed below.WE WILL NOT in any like or related manner interferewith, restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL advise Local 368 in writing that we are rein-stating our recognition of it as the exclusive bargainingrepresentative of the employees employed in the meatmarket unit described belowWE WILL, on request of Local 368, meet and bargainwith it as the exclusive collective-bargaining representa-tive of the employees employed in the following unit: UNITED SUPERMARKETS129All butchers and wrappers located in the United Su-managers, assistant managers, watchmen, and super-permarkets,Inc, stores in Amarillo, Texas, exclud-visors as defined in the Acting head meat cutters, all other employees(grocerydepartment employees),office clerical employees,UNITED SUPERMARKETS, INC.